SOMMERYILLE, J.
The state moves to dismiss the appeal on the ground that the transcript was not timely filed.
The appeal was granted by the district court September 16th and was made returnable to the Supreme Court on the first Monday in October, 1913, more than 15 days after the date of the order of appeal,' in accordance with Act 106 of 1908, p. 163; and the transcript of appeal was filed October 13, 1913.
The Code of Practice, art. 564, provides that:
“An appeal is the act by which one of the parties to a suit has recourse to a superior tribunal, in order to have the judgment of an inferior court corrected.”
[2] The jurisdiction of the appellate court attaches as soon as the order of appeal is made and its terms' are complied with. The inferior court' has no longer authority to take any steps but such as may be necessary to transmit the record to the Supreme Court. Nevertheless this record shows that the district judge, on motion of counsel for defendant, extended the return day of appeal to October 16, 1913. The judge was without authority to entertain the motion or to grant the order. The Supreme Court is the only court authorized to grant an extension of time in which to file transcripts in cases appealed to that court. De Bouchel, Wife of Kowalski, v. Her Husband, 34 La. Ann. 102, and authorities there cited.
[1] The appeal having been made returnable to this court on the first Monday in October, the 6th, and the transcript having been filed on the 13th day of October, it was not filed in time.
The appeal is dismissed.